Citation Nr: 1111693	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  05-34 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a higher rating for service-connected lumbar spondylosis, currently evaluated as 10 percent disabling. 

2.  Entitlement to a higher (compensable) rating for service-connected allergies with chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from January 1987 to January 1990, October 1990 to May 1991, and October 1997 to January 2004.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision by the RO in Winston-Salem, North Carolina.  Personal hearings were conducted at the RO in March 2005, and before the undersigned Veterans Law Judge in January 2008.  

In April 2008, the Board remanded the case to the RO for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.   Stegall v. West, 11 Vet. App. 268 (1998).

Additional evidence was submitted directly to the Board in January 2011.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304 (2010).

The Board notes that one of the issues remanded in April 2008 was entitlement to service connection for posttraumatic stress disorder (PTSD).  That appeal was granted by the RO in an October 2010 decision.  Accordingly, the issue is not in appellate status and will not be addressed by the Board.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's back disability is primarily manifested by subjective pain and mild limitation of motion.  There was no evidence of limitation of forward flexion of the thoracolumbar spine to 60 degrees or less, limitation of the combined range of motion of the thoracolumbar spine to 120 degrees or less or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.  There is no medical evidence that a physician prescribed the Veteran bed rest and treatment for incapacitating episodes of back pain or intervertebral disc syndrome.

3.  Throughout the rating period on appeal, the Veteran's allergies with chronic sinusitis is manifested by dry eyes, a running nose, and other minor allergy symptoms, and headaches, as well as X-ray evidence of maxillary sinusitis on one occasion, with no nasal polyps.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for service-connected lumbar degenerative joint disease have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2010).

2.  The criteria for an initial compensable evaluation for allergies with chronic sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6513, 6522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2003.

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that any notice error did not affect the essential fairness of the adjudication now on appeal. The appellant was notified that his claim was awarded with an effective date of January 13, 2004, the day after his separation from service, and an initial rating was assigned.  He was provided notice how to appeal that decision, and he did so. He was provided a statement of the case that advised him of the applicable law and criteria required for higher ratings.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the day after his separation from service as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.

Additional notice was sent in March 2006, June 2009, and April 2010, and the claims were readjudicated in an October 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Higher Rating for Lumbar Spondylosis

The Veteran contends that his service-connected lumbar spondylosis is more disabling than currently evaluated.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran filed his initial claim for service connection for a back disability on August 4, 2003, prior to separation from service.  The RO granted service connection and a 10 percent rating for lumbar spondylosis effective January 13, 2004, the day after the Veteran's separation from service.

The schedular rating criteria for evaluating disabilities of the spine were revised effective September 26, 2003, which is prior to the Veteran's separation from service, and prior to the effective date of the grant of service connection for a lumbar spine disability.  Hence, the revised rating criteria are in effect throughout the rating period on appeal, and only those rating criteria are applicable.

The RO has rated the Veteran's lumbar spondylosis as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine).

Under these rating criteria, the Veteran will only be entitled to an increased 20 percent rating, for his lumbar spine disability if it is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  A 40 percent rating will be assigned if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  Id.  (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).)

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (2).

With the above criteria in mind, the Board notes that on VA examination in August 2003, the Veteran complained of constant back pressure, worse with activity, and an inability to sleep normally as a result of this condition.  On examination, the curvature of the lumbosacral spine was maintained and the paraspinal muscles were not in spasm.  There was tenderness to palpation of the left paraspinal muscles and lumbar vertebrae.  There was no muscle atrophy in the back, buttocks or lower extremities.  There was no tenderness of the sacrum, sacroiliac joints or coccyx.  Straight-leg raising tests were negative bilaterally at 70 degrees.  The examiner indicated that range of motion of the lumbar spine was within normal limits and occurred without restriction or pain.  There was no radiation of pain or development of numbness or tingling sensation of the lower legs with movement of the lumbar spine.  The Veteran noted no subjective low back pain at rest, but noted the development of moderate subjective pain at full range of motion of flexion, lateral flexion and rotation, and at 30 degrees of extension, which continued to 35 degrees whereupon severe pain developed.  

Range of motion of the lumbar spine was as follows:  flexion to 95 degrees, extension to 35 degrees with pain, right and left lateral flexion to 40 degrees, and right and left rotation to 35 degrees.  The examiner indicated that range of motion of the lumbar spine was not affected by pain, weakness, a lack of endurance or incoordination.  He stated that he was not able to state if there was any limitation of the range of motion during repetitive use or during flare-ups as the lumbar spine was not examined at such a time.  An X-ray study of the lumbar spine showed mild lumbar spondylosis.  The pertinent diagnosis was no pathology of the thoracic spine, and mild lumbar spondylosis of the lumbar spine.

An August 2004 VA X-ray study of the lumbosacral spine showed that vertebral bodies were intact with minimal spur formation.  Intervertebral disc spaces and pedicles were preserved.

At an April 2005 VA examination, the Veteran complained of low back pain.  He said bending, lifting, twisting, and prolonged standing aggravated his back, but he was not worse on coughing or sitting.  Range of motion of the lumbar spine was as follows:  flexion to 70 degrees, extension to 20 degrees, right and left deviation to 30 degrees, and right and left rotation to 50 degrees.  He was tender and described pain at the extremes of motion at L3, L4, and L5 levels.  Straight leg raising was performed to 90 degrees bilaterally, and Lasegue and Braggart signs were negative.  The diagnoses were spondylosis of the lumbar spine and old contusion of the outer left hip, with residuals.  The examiner indicated that it would be speculation to describe in degrees what further extent the Veteran would be limited with DeLuca factors, but he did have a moderate amount of pain in the low back and outer left hip, which would further reduce the function of the low back and left hip with lack of endurance as well following repetitive use.

A May 2005 VA outpatient treatment record reflects that the Veteran complained of low back pain since Tuesday, after jumping into a pool.  On examination, range of motion was as follows:  flexion to 80 degrees, extension to 10 degrees, and lateral bends to 30 degrees.  There was minimal tenderness to palpation of the mid-lumbar region with no spasms.  The diagnostic assessment was low back pain, of musculoskeletal origin.

On VA examination in August 2006, the Veteran complained of moderate daily low back pain.  He also reported mild fatigue and mild stiffness.  He said his back pain did not radiate.  On examination of the back, there was no abnormal spinal curvature, no ankylosis, no muscle spasm or atrophy, no guarding, no tenderness, and no weakness.  Range of motion of the thoracolumbar spine was as follows:  flexion to 90 degrees (with pain beginning at 80 degrees), extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  The examiner indicated that there was no additional limitation of motion on repetitive use of the joints due to pain, fatigue, weakness or lack of endurance.  Lasegue's sign was negative.  An X-ray study showed adequate lumbar lordotic curvature.  There was incipient anterior marginal spurring involving the superior vertebral end-plate of the L5 vertebra.  Evident lumbarization of the first sacral segment.  There were no other localizing signs of bone or soft tissue abnormality observed throughout.  The diagnostic impression was lumbar spine changes, noted above.  

At a July 2007 VA spine examination, the Veteran complained of intermittent low back pain and decreased range of motion.  On examination of the thoracic sacrospinalis muscle, there was no spasm, atrophy, guarding, pain on motion, or weakness.  Tenderness was noted.  The examiner indicated that there was no indication that muscle spasm, localized tenderness, or guarding was severe enough to be responsible for abnormal gait or abnormal spinal contour.  There were no abnormal spinal curvatures.  There was no thoracolumbar spine ankylosis.  Range of motion of the thoracolumbar spine was as follows:  flexion to 80 degrees, with pain beginning at 60 degrees, extension to 20 degrees, with pain beginning at 10 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The examiner noted pain on flexion and on extension, and noted that there was additional limitation of motion of flexion on repetitive use of the joint, with flexion limited to 70 degrees due to fatigue.  There was no additional limitation of the motions of extension, lateral flexion, or rotation, on repetitive use.  Lasegue's sign was negative.  The diagnosis was degenerative arthritis of the lumbar spine.  The examiner indicated that the back disability prevented sports, had moderate effects on traveling, and mild effects on chores, exercise, and recreation.  There were no effects on shopping, feeding, bathing, dressing, toileting, or grooming.

VA outpatient treatment records dated from 2007 to 2010 reflect treatment for low back pain, and reflect an exacerbation of his back pain after a motor vehicle accident in September 2007.  He received physical therapy and chiropractic treatment.

By a statement dated in October 2007, the Veteran reported that he was recently injured in a motor vehicle accident, including back and neck injuries.

At his January 2008 Board hearing, the Veteran testified that he has limited motion and arthritis of the back.

An October 2009 private medical record from W.H.T., Jr., MD, reflects that the Veteran complained of back pain.  An examination of the back was normal except that straight leg examination on the right was raised on the right side to 45 degrees with pain in the right lower back, straight leg raising was performed on the left to 75 degrees with pain in the same area.  There was tenderness to palpation over the right sacroiliac joint, and the lower thoracic lumbar spine.  There was no scoliosis.  The diagnoses were lumbosacral neuritis, and osteoarthrosis, generalized, multiple.

Pursuant to the Board remand, the Veteran was afforded a VA examination in May 2010, at which time he reported that his back disability had worsened, and was so bad that he had to leave his job at FedEx because he could not do the carrying and lifting anymore.  He had recently completed computer training in order to obtain another job.  He stated that his back pain was 10/10 all day, every day, and that he took Motrin for his back disability and for knee disabilities.  He said he used a lumbosacral corset when needed.  He could walk a mile and then had to rest, and if he stood for more than 30 minutes he needed to sit down.  Sitting for more than five minutes made him need to move or get up and stretch.  He said his pain was located in the upper lumbar area and occasionally even radiated up, giving him a headache.  He also reported low back discomfort.  He had no acute flare-up in the past year.  The examiner noted that the examination was conducted without the claims file.  

On examination, there was no evidence of any paralumbar muscle spasm.  Flexion was performed to 80 degrees on three repetitions, with pain during the last third of this arc of movement.  Motion was not further decreased by pain, fatigue, weakness, lack of endurance or incoordination.  Extension was done to 20 degrees times three with pain throughout.  Right and left lateral bend were done to 15 degrees with pain throughout.  Right and left lateral rotation were done to 30 degrees with pain.  Leg lengths were equal.  In the supine position, straight leg raising on the right was to 65 degrees, stopped by pain times three, and on the left only to 45 degrees, stopped by pain.  He had percussion pain in the thoracolumbar midline area.  An X-ray study of the lumbar spine showed mild degenerative disc changes at L4-5 and L5-S1 as well as spur formation anteriorly of L1 and L5.  The examiner indicated that the Veteran has degenerative disc disease with no current neurologic deficit.  He stated that the flare-ups of pain that he has are to be expected.  In an August 2010 addendum, the VA examiner stated that he had reviewed the Veteran's claims file.

Private medical records reflect that the Veteran received a transforaminal lumbar epidural steroid injection in September 2010.  A November 2010 private X-ray study of the lumbosacral spine showed degenerative disc space narrowing at L4-L5 and mild facet arthropathy in the lower lumbar spine.  

Throughout the rating period on appeal, a higher 20 percent rating is not warranted for lumbar spondylosis, as forward flexion of the thoracolumbar spine was no worse than 70 degrees (i.e., greater than 60 degrees), and the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  Moreover, the medical evidence does not demonstrate that there was muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Ankylosis was not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In this regard, the record indicates consistent complaints of low back pain.  In addition to the Veteran's subjective complaints, the record also objectively demonstrates pain and limitation of function of the low back.  

Even considering additional functional limitation due to factors such as pain and fatigue, the overall evidence does not indicate a disability picture comparable to the criteria for the next-higher 20 percent evaluation.  Indeed, the objective findings shows forward flexion well in excess of 60 degrees, with no muscle spasm or ankylosis.  Although some limitation of function has been demonstrated, such is found to be appropriately contemplated in the 10 percent evaluation in effect.

As the Veteran was diagnosed with degenerative disc disease on VA examination in May 2010, the Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning intervertebral disc syndrome.  That code section provides that intervertebral disc syndrome may be rated under the general rating formula for diseases and injuries of the spine, outlined above, or it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for intervertebral disc syndrome based on incapacitating episodes provides for a 20 percent rating where the evidence demonstrates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months. A 40 percent rating applies where the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.

Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The medical evidence here does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5243.  As such, Diagnostic Code 5243 cannot serve as a basis for an increased rating on the basis of incapacitating episodes.  There are no other relevant code sections for consideration.

In sum, there is no basis for a rating in excess of 20 percent for lumbar spondylosis for any portion of the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Note (1) of the general rating formula instructs the rater to separately evaluate any associated objective neurologic abnormalities under an appropriate Diagnostic Code.

In the present case the Board notes that the multiple VA examinations revealed no significant neurological abnormalities.  Specifically, strength, sensation and reflexes were all normal in the lower extremities.  The May 2010 VA examiner indicated that the Veteran has degenerative disc disease with no current neurologic deficit.  Given the foregoing, the overall evidence reveals an essentially normal neurologic disability picture throughout the rating period on appeal.  Accordingly, assignment of a separate evaluation for neurologic manifestations of the low back disability is not warranted here.

In sum, a rating in excess of 10 percent is not warranted for the Veteran's lumbar spondylosis throughout the rating period on appeal and there is no support for assignment of a separate neurologic evaluation.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Higher Rating for Allergies and Sinusitis

The Veteran contends that his service-connected disability of allergies with chronic sinusitis is more disabling than currently evaluated.

The Veteran's service-connected allergies with sinusitis is currently rated under Diagnostic Codes 6522 (allergic or vasomotor rhinitis) and 6513 (chronic maxillary sinusitis).  

Under Diagnostic Code 6522, for allergic or vasomotor rhinitis, a 10 percent rating is applicable when, without polyps, there is a greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  A 30 percent rating is applicable when there are polyps present.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Diagnostic Code 6513, for maxillary sinusitis, uses the General Rating Formula for Sinusitis.  Under this code, if sinusitis is detected by x-ray evidence only, a noncompensable evaluation is assigned.  A 10 percent evaluation is warranted for one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is required when there are three or more incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513.

On VA examination in August 2003, the Veteran reported that he had allergies since 1992.  He said he had rhinitis at times, which could lead to congestion with pain in his cheeks and forehead.  He said he required antibiotic treatment once per year for this condition.  On examination of the eyes, there were bilateral allergic shiners.  On examination of his nose, there were no exudates or drainage, and there was good air movement at each nostril with no blockage.  An X-ray study showed 60 to 70 percent opacification of the left maxillary sinus, with an otherwise negative study.  The diagnoses were allergies and chronic sinusitis.

On VA examination in June 2005, the Veteran complained of intermittent dry and watery eyes, a burning sensation inside the nose, as well as recurrent frontal headaches.  He reported a sinus infection in 2003, and said he did not take any sinus medication currently.  On examination, there was mild nasal turbinate hypertrophy with clear rhinitis.  There were no polyps or mucopus.  The diagnosis was history of alleged sinusitis.  The examiner stated that the Veteran might likely have a component of non-allergic and allergic rhinitis as well which would complicate the issue.

At an August 2006 VA examination, the Veteran complained of daily headaches, worse with leaning forward.  He reported that his sinus/allergy condition had mild effects on recreation.  He said that during service, he was treated for sinusitis, and was treated, with resolution of symptoms.  He said that one year later the headaches and sinus condition returned, requiring another bout of antibiotics.  On examination, there was no evidence of sinus disease, and no nasal obstruction, nasal polyps, septal deviation, permanent hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma, tissue loss, scarring, or deformity of the nose.  

At his January 2008 Board hearing, the Veteran testified that he took antibiotics once per month for sinusitis, and he had to take them for three days before they started working.  

A March 2009 VA outpatient treatment record reflects that the Veteran was using flunisolide nasal spray as directed for his sinuses, but still had sinus pressure.  The Veteran's list of medications noted that this medication was prescribed for allergies.  He also used artificial tears for dry eyes.  His active problem list included rhinitis.

Pursuant to the Board remand, the Veteran was afforded a VA nose, sinus, larynx and pharynx examination in May 2010, at which time he reported that he last took antibiotics for sinusitis in 2003.  Currently, he took only Motrin for sinus symptoms, and was on nasal flonase in the past year which helped with facial pressure sensation.  It was noted that the course since onset was improved.  The examiner noted that there were no current rhinitis symptoms.  

The Veteran reported that he had sinus pressure in his forehead that was worse when he bent over.  There was no breathing difficulty.  There were signs of nasal obstruction:  10 percent left nasal obstruction, and 10 percent right nasal obstruction.  There were no nasal polyps, septal deviation, permanent hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma, tissue loss, scarring, or deformity of the nose.  The examiner indicated that there was mild turbinate edema, no polyps, and no mucopus, and the nasal bones and bridge were midline.  The diagnosis was mild nasal turbinate edema, and the problem associated with the diagnosis was sinusitis/rhinitis.  

The examiner noted that a VA computed tomography scan of the Veteran's head was reviewed, and showed no sinus disease in the superior maxillary, ethmoid, and sphenoid sinuses, but that the inferior region of the maxillary sinuses was not shown in the study.  The diagnosis was mild nasal turbinate edema.  The examiner indicated that there were no significant effects on the Veteran's occupation, and no effects on his daily activities.  Regarding sinus pressure/headache symptoms forehead/bridge of nose, the examiner indicated that the Veteran's ethmoid and sphenoid sinuses revealed no disease on examination or on prior CT scan, and therefore they could not be a cause of sinus pressure/headache symptoms.  In a September 2010 addendum, the examiner noted that the claims file had been reviewed and there were no changes in the current diagnosis.

A May 2010 private medical record from Dr. T. reflects that the Veteran complained of a headache, and said he was not sure if it was from sinusitis or arthritis pain.  On examination, his nose was normal except that the right nares was swollen.  The pertinent diagnoses were headache, migraine with aura, and allergic rhinitis.

Upon review of the record, the Board finds that the evidence does not support a compensable evaluation.  The post-service medical evidence does not demonstrate that the Veteran has had any incapacitating episodes of sinusitis which required prolonged antibiotic treatment.  In fact, the Veteran initially reported that he had not been treated with antibiotics since 2003.  Although the Veteran testified in 2008 that he requires antibiotic treatment for sinusitis once per month, the outpatient treatment records do not show such treatment.  At his May 2010 VA examination, he said he had not been treated with antibiotics for sinusitis since 2003.

Additionally, the evidence does not demonstrate that the Veteran had three to six non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting throughout the appeal period.  The Board notes that the Veteran was not shown to have any clinical findings of sinusitis during his 2005 and 2006 VA examinations, and the 2010 VA examiner found only mild nasal turbinate edema.  The Veteran's treatment records reflect treatment of headaches and rhinitis.  

While the Veteran did demonstrate x-ray evidence of maxillary sinusitis in August 2003, such findings specifically fall within the noncompensable rating criteria under Diagnostic Code 6513.  The Veteran's symptomatology shows that he suffers from dry eyes and allergic conjunctivitis, a running nose, and other allergy symptoms.  Moreover, the evidence of record does not demonstrate that the Veteran has any polyps in the nasal passages, nor were polyps identified.  Moreover, there was no evidence of any nasal obstruction on VA examinations in 2003, 2005 and 2006, and on VA examination in 2010, there was only a 10 percent obstruction of each nostril.  Throughout the rating period on appeal, the weight of the medical evidence does not show that the Veteran had greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side, as required for a higher rating under Diagnostic Code 6522.

The Board finds the medical evidence of record is more probative than the contentions of the Veteran concerning the severity of his condition.

In light of the above, the Board finds that the Veteran's symptomatology more nearly approximates a noncompensable rating under both Diagnostic Code 6513 and 6522.  Accordingly, the Board finds that an initial compensable evaluation for service-connected allergies with chronic sinusitis must be denied.  38 C.F.R. § 4.97, Diagnostic Codes 6513, 6522.

Extraschedular Rating

The most recent VA examination in May 2010 included the Veteran's report that he had to leave his job because of his back disability.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board finds that the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected back disability.  The competent medical evidence of record shows that his service-connected back disability is primarily manifested by pain, tenderness and limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See for example Diagnostic Codes 5237, 5242.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Total Rating for Compensation Based on Individual Unemployability (TDIU)

TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence of unemployability.  The May 2010 examination report shows that the Veteran left his job at FedEx because of his service-connected back disability but had recently completed computer training in order to obtain another job.  There is no allegation or evidence of unemployability; thus, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

A rating in excess of 10 percent for lumbar spondylosis is denied.

A higher (compensable) rating for service-connected allergies with chronic sinusitis is denied.



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


